363 So. 2d 840 (1978)
James W. FORSTER, M.D. and James W. Forster, M.D., As Chief of the Medical Staff of Fishermen's Hospital, Marathon, Florida, Appellant,
v.
FISHERMEN's HOSPITAL, INC., a Florida Non-Profit Corporation, Appellee.
No. 77-1833.
District Court of Appeal of Florida, Third District.
October 10, 1978.
Rehearing Denied November 15, 1978.
A.M. Schwitalla, Miami, for appellant.
Sheldon M. Simons, Miami, for appellee.
Before HENDRY, HUBBART[*] and KEHOE, JJ.
PER CURIAM.
Appellant, plaintiff in the trial court, raises several points on appeal which attack the appropriateness of an order of the trial judge which dismissed appellant's amended declaratory complaint with prejudice. After a careful review of the amended complaint and the exhibits attached thereto, it is our opinion that appellant failed to state a cause of action against appellees, defendants in the trial court, and therefore, the order of dismissal must be affirmed. We explain.
Appellant, in his individual capacity as a practicing physician and as chief of the medical staff of appellee hospital, filed an action against the hospital, and others, challenging the hospital's procedure in re-admitting to the medical staff of the hospital, *841 a certain physician whose medical staff privileges had been previously revoked for unprofessionalism and patient neglect. It is appellant's contention that the re-admission of this physician was in direct contravention of certain established internal procedures of review in force at the hospital.
In his order of dismissal, the trial judge found that pursuant to these same internal procedures of review (1) the Board of Trustees of the hospital has the ultimate authority and responsibility to reinstate a physician and (2) appellant, whose individual rights were not being challenged, had no standing to institute this lawsuit.
An order from the trial court arrives in the reviewing court clothed with a presumption of correctness and it is incumbent upon an appellant who asserts error to clearly show it. Castellanos v. Hialeah-Miami Springs First State Bank, 330 So. 2d 100 (Fla. 3d DCA 1976). As no error has been clearly shown by the appellant, the order appealed from is hereby affirmed.
Affirmed.
NOTES
[*]  Judge Hubbart participated in the decision in this case but did not hear oral argument.